DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 4/5/2021 has been entered.  Claims 13, 15-39, and 41-43 have been amended.  No claims have been cancelled.  No claims have been added.  Claims 13-43 are still pending in this application, with claims 13 and 40-42 being independent.
The objections to Claims 17 and 43 have been withdrawn in view of the amendment.

Further, Applicant’s supplemental amendment filed on 4/13/2021 has been entered.  Claims 20, 26-27, 32, and 41-42.  No claims have been cancelled.  No claims have been added.  Claims 13-43 remain pending in this application, with claims 13 and 40-42 being independent.

Claim Objections
Claim 41 is objected to because of the following informalities:  The supplemental amendment filed 4/13/2021 amended the claim by deleting the last line of the claim, however as a result the claim now ends with the conjunction “and” in line 16 of the claim, with nothing else following the conjunction.  The Examiner respectfully suggests .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 34 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 34, the limitation “a photo sensor” in line 3 of the claim renders the claim indefinite because it is unclear if this is referring to an additional photo sensor distinct from the photo sensor previously defined in Claim 13, or if this is meant to be referring to the same photo sensor defined in Claim 13, rendering the scope of the claim unascertainable.  For the purpose of examination, the Examiner has interpreted the “photo sensor” recited in Claim 34 as being the same as that defined in Claim 13, and so the Examiner respectfully suggests amending it to be --the second photo sensor-- or similar language to more clearly differentiate the two photo sensors.

Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 40 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stekelenburg (US 2003/0185020).
Stekelenburg discloses an LED bulb (LED bulb 1; see Figs. 1-3; para. [0001], [0006], [0015]-[0017]), comprising at least one LED that serves as a light source to offer lower power consumption illumination when the LED bulb is installed in a bulb base receiving socket (LED 40 which emits light when a screw base 10 of the LED bulb 1 is installed in a bulb base receiving socket; see Figs. 2-4(c); para. [0015]-[0020]), wherein .




Allowable Subject Matter
Claims 13-33, 35-39 and 41-43 are allowed.

Claim 34 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 13, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A multiple function LED night light, comprising a lower prong base; a first optics lens having a flat or dome structure and built in a top of the lower prong base; and a second optics lens that lacks a rear housing or back wall, at least one LED configured to emit light beams that pass through the first optics lens and are emitted to the second optics lens, wherein the lower prong base has built in (1) an AC-to-DC circuit, (2) at least one LED, (3) a photo sensor or manual switch, and (4) a circuit for controlling the LED to provide surface or area light illumination shown on (1) a front surface of the night light and not on a side wall, and (2) a home wall where the night light is plugged into an electrical outlet” (emphasis added).
Although multiple function LED night lights are extremely well-known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, 

Claims 14-39 depend on Claim 13.

Regarding claim 41, the claim is allowable for the same reasons discussed above with regards to Claim 13.

Regarding claim 42, the claim is allowable for the same reasons discussed above with regards to Claims 13 and 41.

Claim 43 depends on Claim 42.
 
Response to Arguments
Applicant's arguments filed 4/5/2021 have been fully considered but they are not persuasive.

Regarding the Applicant’s argument with regards to Claim 40 that the “housing of the LED light of Stekelenburg does not appear to have any area light effect as claimed or a visibility-enhancing optical element installed on top of the housing” (see Applicant’s Remarks, pg. 13), the Examiner respectfully disagrees.
In re Pearson, 181 USPQ 641 (CCPA 1974).  See also In re American Academy of Science Tech Center, 70 USPQ2d. 1827 (Fed. Cir. May 13, 2004). MPEP § 2111.01.
In this case, Claim 40 recites in lines 9-18 thereof the limitations, “wherein the LED bulb has at least one of the following features: (A) the at least one LED is located in a base or the lower housing area of a housing of the bulb and emits light beams to a light-transmitting top of the bulb housing that has an optical element or arrangement for converting a narrow, spot light effect of the at least one LED to a surface or area light effect, (B) the optical element is installed on a top of the housing to enhance a visibility of light beams emitted by the at least one LED, and (C) the at least one LED emits light of a single color or multiple colors; and wherein the bulb base receiving socket is a prong base or wired base configured to be connected with an AC or DC power source and to receive a male base of the LED bulb”.  Accordingly, the broadest reasonable interpretation of these limitations is that the claimed LED bulb comprises at least one of the alternative limitations “(A)”, “(B)”, or “(C)”, and that the bulb base receiving socket is either a prong base or a wired base capable of being connected with an AC or DC power source and to receive a male base of the LED bulb.
As discussed above and previously discussed in the rejection of Claim 40 in Section 40 of the Non-Final Rejection mailed 1/4/2021, Stekelenburg (2003/0185020) discloses the LED bulb 1 of Stekelenburg’s first embodiment comprises a bulb base receiving socket (not illustrated) into which a male base in the form of a screw base 10 of the LED bulb is installed (see Figs. 2-4(c); para. [0015]-[0020]).  Thus, the 
Further, Stekelenburg discloses the LED bulb 1 comprises a housing in the form of a substrate 20 which has a transparent cover 60 mounted on top of it to diffuse light emitted by LED 40 (see Figs. 1-3; par. [0017]).  Thus, Stekelenburg discloses “the optical element is installed on a top of the housing to enhance a visibility of light beams emitted by the at least one LED”, as recited in the alternative limitation “(B)” in lines 14-15 of Claim 40.  Additionally, since the LED 40 emits light, it therefore “emits light of a single color or multiple colors” as recited in the alternative limitation “(C)” in line 16 of Claim 40, since all LEDs and light sources in general which emit visible light emit light of a single color or multiple colors by default.  Therefore, Stekelenburg clearly and explicitly discloses “wherein the LED bulb has at least one of the following features: (A) the at least one LED is located in a base or the lower housing area of a housing of the bulb and emits light beams to a light-transmitting top of the bulb housing that has an optical element or arrangement for converting a narrow, spot light effect of the at least one LED to a surface or area light effect, (B) the optical element is installed on a top of .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875